Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Byung Cheol Kwak on February 25, 2021

The application has been amended as follows: 
In the claims:
Claim 1,
	Line 4, changed “door window including an” to --window--
	Line 15, changed “an extending section” to --a space--
	Line 22, deleted the first occurrence of “first”
	Line 24, deleted the first occurrence of “first”
	Line 25, deleted “to correspond to a belt”
	Line 26, deleted “line of the door”
	Line 28, deleted the first occurrence of “first”

	Line 32, changed the second occurrence of “door window” to --window opening--
	Line 39, changed “reinforcing portion disposed at a front corner” to 
--reinforcement member disposed at a front portion--
	Line 44, changed “fasten to a portion of the garnish” to --secure to a portion of the garnish to the first center pillar portion--
	Line 50, deleted “is”

Claim 6,
	Line 1, deleted “is”
	Line 2, deleted “positioned in a direction that”
	Line 3, inserted --is-- following “and”

Claim 10,
	Line 3, inserted --window-- following the last occurrence of “the”
	Line 4, changed “of the door . . . be vertically movable” to --is inserted into the internal space--

Claim 11,
	Line 1, inserted --the second door module includes-- following “wherein”
	Line 2, changed “for mounting a . . . protruded toward an” to --which faces toward the--
	Line 3, deleted “at an external . . . module facing”


Claim 12,
	Line 1, inserted --the second door module includes-- following “wherein”
	Line 2, deleted “and assembled” and changed “panel, is formed to be integrally” to --panel--
	Line 3, deleted “protruded toward . . . of the external”
	Line 4, deleted “surface”

Claim 13,
	Line 1, deleted “for”
	Line 2, changed “engaging with . . . protruded” to --faces--
	Line 3, changed “external surface” to --second door module--

Claim 18,
	Line 1, changed “is” to --and a nut are--
	Line 2, changed “penetrate” to --fasten-- and changed “to be fastened to each” to --together--
	Line 3, deleted “other by a . . . of lower portions”
	Line 4, deleted “of the second door module”



Drawings

In figure 10, extend the screw S so that the screw S extends into the garnish 65.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634